UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-122113 STRIKEFORCE TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEW JERSEY 22-3827597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1090 King Georges Post Road, Suite 108 Edison, NJ 08837 (Address of principal executive offices) (732) 661-9641 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ] No [ ] Indicate by check whether the registrant is a shell company (as defined in Rule 12b of the Exchange Act).Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 2, 2007, the issuer had 72,078,404 outstanding shares of Common Stock. Transitional Small Business Disclosure Format (Check one): Yes [_] No [X] STRIKEFORCE TECHNOLOGIES, INC. INDEX TO FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Contents Page(s) Balance Sheet at September 30, 2007 F-2 Statement of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 F-3 Statement of Stockholders’ DefIcit for the Nine Months Ended September 30, 2007 F-4 Statement of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 F-5 Notes to the Financial Statements F-6 to F-21 F-1 STRIKEFORCE TECHNOLOGIES, INC. BALANCE SHEET (UNAUDITED) ASSETS September 30, 2007 Current Assets: Cash and cash equivalents $ 27,034 Accounts receivable 287,090 Current portion of deferred royalties 326,808 Prepaid expenses and other current assets 22,488 Total current assets 663,420 Property and equipment, net 20,461 Deferred royalties, net of current portion 1,498,720 Website development cost, net 5,744 Patents 4,329 Security deposit 8,684 Total Assets $ 2,201,358 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Convertible secured notes payable $ 862,096 Derivative financial instruments 289,733 Current portion of convertible notes payable 830,000 Convertible notes payable - related parties 478,000 Notes payable 318,750 Notes payable - related parties 651,000 Capital leases payable 5,532 Accounts payable 755,364 Accrued expenses 1,049,692 Payroll taxes payable 53,375 Due to factor 172,450 Due to employees 48,216 Total current liabilities 5,514,208 Convertible notes payable, net of discount of $173,343 811,657 Total Liabilities 6,325,865 Commitments and contingencies Stockholders' Deficit Preferred stock at $0.10 par value; 10,000,000 shares authorized; none issued or outstanding - Common stock at $0.0001 par value; 100,000,000 shares authorized; 65,624,331 shares issued and outstanding 6,562 Additional paid-in capital 10,362,540 Accumulated deficit (14,493,609 ) Total Stockholders' Deficit (4,124,507 ) Total Liabilities and Stockholders' Deficit $ 2,201,358 See accompanying notes to the financial statements. F-2 STRIKEFORCE TECHNOLOGIES, INC. STATEMENT OF OPERATIONS FOR THETHREE MONTHS ENDEDSEPTEMBER 30, 2007 AND 2006 (UNAUDITED) For the three months For the nine months ended September 30, ended September 30, 2007 2006 2007 2006 Revenues $ 70,364 $ 99,155 $ 623,696 $ 244,244 Cost of sales 34,152 31,432 52,705 50,721 Gross profit 36,212 67,723 570,991 193,523 Operating expenses: Selling, general and administrative expenses 800,571 706,489 1,903,057 2,921,100 Research and development 92,370 111,020 273,872 275,995 Total operating expenses 892,941 817,509 2,176,929 3,197,095 Loss from operations (856,729 ) (749,786 ) (1,605,938 ) (3,003,572 ) Other (income) expense: Interest expense 2,953 3,442 12,090 7,953 Financing expense 124,344 336,423 471,258 758,767 Derivative instruments (income) expense, net (711,698 ) 42,481 26,275 (377,374 ) Total other (income) expense (584,401 ) 382,346 509,623 389,346 Net loss $ (272,328 ) $ (1,132,132 ) $ (2,115,561 ) $ (3,392,918 ) Net loss per common share - basic and diluted $ (0.01 ) $ (0.05 ) $ (0.06 ) $ (0.15 ) Weighted average number of common shares outstanding - basic and diluted 48,081,085 24,669,084 38,293,433 22,134,823 See accompanying notes to the financial statements. F-3 STRIKEFORCE TECHNOLOGIES, INC. STATEMENT OF STOCKHOLDERS' DEFICIT FOR THETHREE MONTHS ENDEDSEPTEMBER 30, 2007 (UNAUDITED) Common Stock Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Deficit Balance at December 31, 2006 28,844,494 $ 2,884 $ 9,083,853 $ (12,378,048 ) $ (3,291,311 ) Sale of shares of common stock including warrants 2,304,404 230 70,311 - 70,541 Issuance of shares of common stock for conversions of 27,627,946 2,763 505,963 - 508,726 notes payable and accrued interest Issuance of shares of common stock for consulting services 1,774,238 177 64,225 - 64,402 Issuance of shares of common stock for financing 5,073,249 508 140,455 - 140,963 Issuance of warrants in connection with convertible notes payable - - 153,192 - 153,192 Issuance of warrants in connection with consulting services - - 8,417 - 8,417 Employee stock option compensation - - 336,124 - 336,124 Net loss - - - (2,115,561 ) (2,115,561 ) Balance at September 30, 2007 65,624,331 $ 6,562 $ 10,362,540 $ (14,493,609 ) $ (4,124,507 ) See accompanying notes to the financial statements. F-4 STRIKEFORCE TECHNOLOGIES, INC. STATEMENT OF CASH FLOW FOR THETHREE MONTHS ENDEDSEPTEMBER 30, 2007 AND 2006 (UNAUDITED) 2007 2006 Cash flows from operating activities: Net loss $ (2,115,561 ) $ (3,392,918 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 13,324 17,925 Amortization of deferred financing costs - 124,441 Amortization of discount on convertible notes 173,343 426,649 Amortization of deferred royalties 200,034 - Royalty expense paid through the issuance of stock options - 243,099 Mark to market on derivative financial instruments 76,674 (377,374 ) Employee stock option compensation 336,124 106,021 Issuance of common stock, options and warrants for consulting services 72,819 582,179 Issuance of common stock and warrants for financing expenses 140,963 28,000 Changes in assets and liabilities affecting operations: Accounts receivable (268,014 ) (49,656 ) Prepaid expenses (895 ) 857 Accounts payable 42,095 467,073 Accrued expenses 363,321 520,269 Payroll taxes payable - (3,741 ) Due to factor 172,450 - Due to employees (11,141 ) 14,154 Net cash used in operating activities (804,464 ) (1,293,022 ) Cash flows from investing activities: Investment in website - (4,830 ) Purchases of property and equipment (3,987 ) (5,275 ) Net cash used in investing activities (3,987 ) (10,105 ) Cash flows from financing activities: Proceeds from sale of common stock and warrants 70,541 192,000 Proceeds from convertible notes payable 714,108 450,000 Proceeds from convertible notes payable - related parties - 113,000 Proceeds from notes payable 250,000 250,000 Proceeds from notes payable - related parties 22,000 447,000 Payments of convertible notes payable - related parties - (62,500 ) Payments of notes payable (181,250 ) - Payments of convertible notes payable (13,000 ) - Payments of notes payable - related parties - (7,000 ) Principle payments on capital leases (34,369 ) (2,168 ) Net cash provided by financing activities 828,030 1,380,332 Net increase (decrease) in cash 19,579 77,205 Cash and cash equivalents at beginning of period 7,455 77,094 Cash and cash equivalents at end of period $ 27,034 $ 154,299 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 12,964 $ 27,926 Income taxes $ 2,448 $ - Supplemental schedule of non-cash activities: Conversion of secured convertible notes payable into common stock $ 508,726 $ 271,610 Issuance of warrants for convertible notes $ 153,192 $ 121,222 Revaluation of stock options issued for deferred royalties $ - $ 218,186 Issuance of common stock in connection with notes payable $ - $ 166,100 Issuance of common stock for deferred consulting fees $ - $ 25,200 Issuance of common stock for accrued services $ - 36,400 See accompanying notes to the financial statements. F-5 STRIKEFORCE TECHNOLOGIES, INC. NOTES TO THE FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) NOTE 1- NATURE OF OPERATIONS StrikeForce Technical Services Corporation was incorporated in August 2001 under the laws of the State of New Jersey. On September 3, 2004, the stockholders approved an amendment to the Certificate of Incorporation to change the name to StrikeForce Technologies, Inc. (the “Company”).Prior to December 2002, the Company was a reseller of computer hardware, software products, and telecommunications equipment and services. In December 2002, the Company began to acquire the rights to intangible technology, which upon the consummation changed the direction of the Company’s business.The Company is a software development and services company.The Company owns the exclusive right to license and develop various identification protection software products that were developed to protect computer networks from unauthorized access and to protect network owners and users from identity theft.The Company has developed a suite of products based upon the licenses and the Company is seeking to commercially exploit the products in the areas of eCommerce, corporate, government and consumer sectors.The technology developed by the Company and used in the Company’s ProtectID™ and GuardedID® products is the subject of two pending patent applications.The Company’s firewall product, which is in the research and design phase, is the subject of a pending provisional patent application.A fourth patent application relating to the Company’s ProtectID™ product was combined into the first ProtectID™ pending patent application and was allowed to lapse.The Company’s operations are based in Edison, New Jersey. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim period The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and the instructions to Form 10-QSB and Items 303 and 310(B) of Regulation S-B. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of September 30, 2007, the results of operations for the three and nine months ended September 30, 2007, changes in stockholders’ deficiency and cash flows for the nine months ended September 30, 2007. The results of operations for the three and nine months ended September 30, 2007, are not necessarily indicative of the results to be expected for any subsequent quarter or the entire year ending December 31, 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted pursuant to the Securities and Exchange Commission’s (“SEC”) rules and regulations. The accompanying unaudited financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2006 as included in the Company’s report on Form 10-KSB/A as amended and filed on April 18, 2007. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period. Significant estimates include, but are not limited to, the estimated useful lives of property and equipment and website development costs. Actual results could differ from those estimates. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported losses. F-6 Cash equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents Net loss per common share Net loss per common share is computed pursuant to SFAS No. 128, “Earnings Per Share”.Basic loss per share is computed by taking net loss divided by the weighted average number of common shares outstanding for the period.Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period to reflect the potential dilution that could occur from common shares issuable through stock options, warrants, and convertible debt, which excludes 18,395,669 shares of stock options, 11,182,439 shares of common stock issuable under warrants and 35,324,159 shares of common stock issuable under the conversion feature of the convertible notes payable for the nine months endedSeptember 30, 2007. These potential shares of common stockwere not included as they were anti-dilutive. Recently issued accounting pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation Number 48 “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109” (“FIN 48”). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return. The Company must determine whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. FIN 48 applies to all tax positions related to income taxes subject to SFAS 109. The interpretation clearly scopes out income tax positions related to FASB Statement No. 5, “Accounting for Contingencies”. The Company will adopt the provisions of this statement on July 1, 2007. The cumulative effect of applying the provisions of FIN 48, if any, will be reported as an adjustment to the opening balance of retained earnings on July 1, 2007. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. On September 15, 2006, the FASB issued FASB StatementNo. 157"Fair Value Measurements" ("SFAS No. 157").SFAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS No. 157 is effective as of the beginning of the first fiscal year beginning after November 15, 2007.The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. In September 2006, the FASB issued FASB StatementNo. 158“Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No 87, 88, 106 and 132(R)”(“SFAS No. 158”).SFAS No. 158 requires the recognition of the overfunded or underfunded status of a defined benefit postretirement plan as an asset or liability in the statement of financial position and the recognition of changes in that funded status in the year in which the changes occur through comprehensive income. SFAS No. 158 also requires the measurement of the funded status of a plan as of the date of the year-end statement of financial position. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. On February 15, 2007, the FASB issued FASB StatementNo. 159“The Fair Value Option for Financial Assets and Financial Liabilities: Including an amendment of FASB Statement No. 115” (“SFAS No. 159”). SFAS No. 159 permits all entities to elect to measure many financial instruments and certain other items at fair value with changes in fair value reported in earnings. SFAS No. 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007, with earlier adoption permitted. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. F-7 NOTE 3 - GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business.As reflected in the accompanying financial statements, the Company had an accumulated deficit of $14,493,609 and a working capital deficiency of $4,850,788 at September 30, 2007 and had a net loss and cash used in operations of $2,115,561 and $804,464 for the nine months ended September 30, 2007, respectively. These conditions raise substantial doubt about its ability to continue as a going concern. While the Company is attempting to increase sales, the Company’s cash position may not be sufficient to support the Company’s daily operations.Management intends to attempt to raise additional funds by way of a public or private offering.While the Company believes in the viability of its strategy to produce sales volume and in its ability to raise additional funds, there can be no assurances to that effect.The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate sufficient revenues. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern.Management believes that the actions presently being taken to further implement its business plan and generate revenues provide the opportunity for the Company to continue as a going concern. NOTE 4- DEFERRED ROYALTIES On December 2, 2004, the Company issued NetLabs, as advance royalties, options to purchase 7,600,000 shares of the Company’s common stock at a price of $0.36 per share to vest as follows: 2,530,000 shares at September 11, 2004, 2,530,000 shares at September 11, 2005 and 2,540,000 shares at September 11, 2006 for the exclusive rights to the intellectual property related to the patents pending for its “Out-of-Band” technology and firewall solutions, while clarifying that NetLabs still retains ownership. The fair values for these options are measured at the end of each reporting period and are fixed at each vesting date using the Black-Scholes Option Pricing Model. Measurement is based upon the Black-Scholes Model using the following assumptions: December 31, 2005 December 31, 2006 September 30, 2007 Market share price $0.900 $0.050 $0.021 Expected volatility 29.00% 152.00% 390.00% Risk-free interest rate 4.35% 4.96% 4.23% Expected life 5 years 5 years 5 years As of September 30, 2007 the options to purchase 2,530,000 shares that vested at September 11, 2004 are valued (as fixed) at $1,066,395, the options to purchase 2,530,000 shares that vested at September 11, 2005 are valued (as fixed) at $1,529,132, and the options to purchase the final 2,540,000 shares (which vested on September 11, 2006) are valued at September 30, 2007 at $264,160. The total value of the deferred royalties, net of accumulated amortization of $1,034,159, is $1,825,528.The deferred royalties are being amortized over the term of the original NetLabs Agreement (10 years) which will terminate on August 31, 2013.For the nine months ended September 30, 2007 and 2006, $200,034 and $243,098 of royalties were expensed, respectively. The following table summarizes the annual amounts of deferred royalties that are amortized to general and administrative expensesover the next five (5) years and thereafter. 2007 $ 103,800 2008 303,834 2009 303,834 2010 303,834 2011 and beyond 810,226 Total deferred royalties 1,825,528 Less current portion (326,808 ) Deferred royalties, net of current portion $ 1,498,720 F-8 NOTE 5 - CONVERTIBLE NOTES PAYABLE In June 2005, the Company executed a non-interest bearing convertible note in the amount of $33,000 with a public relations firm for services rendered.The holder is entitled, at its option, to convert, the debenture into shares of the Company’s common stock at $0.90 per share.If not converted, the entire principal amount shall be due to the holder on the first year anniversary of the note.In January 2007, the Company and the public relations firm reached an informal agreement whereby the Company has agreed to make periodic payments in order to repay the note in full by June 30, 2008. In March 2006, the Company extended the maturity date of a convertible debenture, executed with an investor in the amount of $125,000, to January 26, 2007.In January 2007, the Company extended the maturity date of the convertible debenture to January 26, 2008. In connection with the extensions, the Company issued the investor 45,000 warrants with an exercise price of $0.20 per share and an expiration date of January 26, 2009, relating to the first extension, and 100,000 restricted shares of the Company’s common stock at $0.05 per share, relating to the second extension. The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $4,878.For the nine months ended September 30, 2007, the Company recorded $488 in financing expense related to the issuance of these warrants. In February 2007, in relation to the January 2007 term sheet executed with an investment firm (see Note 14), the Company sold a total of six units to six individuals, each unit consisting of an 18% convertible note payable in the amount of $16,667 and 66,667 bonus shares of the Company’s common stock, valued at $0.03988, for a total of $100,000 and 400,000 shares of common stock, with principal due August 31, 2007.The holder is entitled to convert, the debenture, plus accrued interest, into shares of the Company’s common stock at the price of $0.05 per share.Six months of prorated prepaid interest, for a total of $8,729, was due at closing and was paid directly to the note holders by the Company.The Company paid a placement agent fee of $10,000 and issued 80,000 shares of the Company’s common stock, valued at $0.03988, in March 2007, relating to the convertible notes. The Company also paid an escrow agent fee of $500 and a legal fee of $1,000 relating to the convertible notes. For the nine months ended September 30, 2007, the Company expensed $19,142 of financing expenses related to the issuance of the shares. In November 2007 the notes were extended to April 30, 2008.Per the terms of the extensions, the Company paid 20% of the note balances in November 2007 for a total amount of $20,000.The remaining balance shall be paid as follows: 20% due by January 31, 2008 and 60% plus accrued interest due by April 30, 2008.In conjunction with the extensions, the note holders shall receive an aggregate total of 200,000 restricted shares of the Company’s common stock per month with a value based on the closing market price of the stock on the 18th of each month. All of the Company’s shares of common stock issued in connection with the convertible notes and the extensions have Rule 144 piggyback registration rights. In March 2007, the Company executed an 18% convertible promissory note in the amount of $75,000 with an individual.The holder is entitled, to convert the debenture, plus accrued interest, into shares of the Company’s common stock at the market value of the Company’s common stock at the date of note maturity, June 30, 2007.If not converted, the entire principal amount and all accrued interest shall be due to the holder on June 30, 2007. In connection with the convertible promissory note payable, the Company issued to the individual an aggregate of 150,000 shares of the Company’s common stock, valued at $0.039 per share.In June 2007, the maturity date of the note was extended to September 30, 2007 and the Company issued to the individual an additional aggregate of 150,000 shares of the Company’s common stock, valued at $0.022 per share. In September 2007, the maturity date of the note was extended to December 31, 2007 and the Company issued to the individual an additional aggregate of 150,000 shares of the Company’s common stock, valued at $0.021 per share.The Company’s shares of common stock issued in connection with the convertible note and the note extensions have Rule 144 piggyback registration rights. For the nine months ended September 30, 2007, the Company expensed $12,300 in financing expenses related to the issuance of the shares.In June 2007, the individual converted the interest owed on the note through June 30, 2007 of $3,513.70 into 159,714 shares of the Company’s common stock, valued at $0.022 per share. In September 2007, the individual converted the interest owed on the note from July 1, 2007 through September 30, 2007 of $3,402.74 into 162,035 shares of the Company’s common stock, valued at $0.021 per share. In April 2007, in connection with the April 2007 term sheet executed with an investment firm, the Company sold a total of one unit to one individual, consisting of an 18% convertible note payable in the amount of $25,000 and 120,000 bonus shares of the Company’s common stock, valued at $0.019, with principal due October 24, 2007.The holder is entitled, to convert, the debenture, plus accrued interest, into shares of the Company’s common stock at the price of $0.05 per share.Six months of prorated prepaid interest, for a total of $2,250, was due at closing, in May 2007, and was withheld from the net proceeds remitted to the Company by the placement agent.The Company paid a placement agent fee of $3,209 and issued 24,000 shares of the Company’s common stock, valued at $0.019, in May 2007, relating to the convertible note.The Company also paid an escrow agent fee of $660, including expenses, relating to the convertible note. For the nine months ended September 30, 2007, the Company expensed $2,736 in financing expenses related to the issuance of the shares. In November 2007 the note was extended to April 30, 2008.Per the terms of the extension, the Company paid 20% of the note balance in November 2007 in the amount of $5,000.The remaining balance shall be paid as follows: 20% due by January 31, 2008 and 60% plus accrued interest due by April 30, 2008. In conjunction with the extension, the note holder shall receive an aggregate total of 50,000 restricted shares of the Company’s common stock per month with a value based on the closing market price of the stock on the 18th of each month. All of the Company’s shares of common stock issued in connection with the convertible notes and the extension have Rule 144 piggyback registration rights. F-9 In May 2007, the Company executed a 9% convertible promissory note in the amount of $100,000 with an individual.The holder is entitled, to convert, the debenture, plus accrued interest, into shares of the Company’s common stock at $0.035 per share.If not converted, the entire principal amount and all accrued interest shall be due to the holder on the second year anniversary of the debenture. In connection with the convertible promissory note payable, the Company issued to the individual 571,429 warrants with an exercise price of $0.07 per share.The warrants are exercisable for a period of two years from date of issuance.The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $10,114.For the nine months ended September 30, 2007, the Company recorded $2,107 in financing expense related to the issuance of these warrants. In June 2007, the Company executed a 9% convertible promissory note in the amount of $15,000 with an individual.The holder is entitled, to convert the debenture, plus accrued interest, into shares of the Company’s common stock at the market value of the Company’s common stock at a price of $0.015 per share.If not converted, the entire principal amount and all accrued interest shall be due to the holder on June 21, 2009.In connection with the convertible promissory note payable, the Company issued to the individual 1,200,000 warrants with an exercise price of $0.03 per share.The warrants are exercisable for a period of two years from date of issuance.The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $17,880.For the nine months ended September 30, 2007, the Company recorded $2,980 in financing expense related to the issuance of these warrants. In June 2007, the Company executed two 8% convertible promissory notes in the amounts of $50,000 each with an individual.The holder is entitled, to convert the debenture, plus accrued interest, into shares of the Company’s common stock at the market value of the Company’s common stock at a price of $0.02 per share.If not converted, the entire principal amount and all accrued interest shall be due to the holder on June 29, 2009.In connection with the convertible promissory note payable, the Company issued to the individual 1,000,000 warrants with an exercise price of $0.04 per share.The warrants are exercisable for a period of two years from date of issuance.The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $21,800.For the nine months ended September 30, 2007, the Company recorded $3,633 in financing expense related to the issuance of these warrants. In July 2007, the Company executed an 8% convertible promissory note in the amount of $100,000 with an individual.The holder is entitled, to convert the debenture, plus accrued interest, into shares of the Company’s common stock at the market value of the Company’s common stock at $0.02 per share.If not converted, the entire principal amount and all accrued interest shall be due to the holder on July 2, 2009.In connection with the convertible promissory note payable, the Company issued to the individual 1,000,000 warrants with an exercise price of $0.04 per share.The warrants are exercisable for a period of two years from date of issuance. The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $29,800.For the nine months ended September 30, 2007, the Company recorded $3,725 in financing expense related to the issuance of these warrants. In August 2007, the Company executed three 9% convertible promissory notes in the amounts of $20,000, $50,000 and $50,000, respectively, with three individuals.The holders are entitled, to convert the debenture, plus accrued interest, into shares of the Company’s common stock at the market value of the Company’s common stock at a price of $0.025 per share.If not converted, the entire principal amount and all accrued interest shall be due to the holders on August 9, 2009.In connection with the convertible promissory note payable, the Company issued to the individuals 160,000, 400,000 and 400,000 warrants, respectively, with an exercise price of $0.04 per share.The warrants are exercisable for a period of three years from date of issuance.The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $23,040. For the nine months ended September 30, 2007, the Company recorded $1,280 in financing expense related to the issuance of these warrants. In August 2007, the Company executed an 8% convertible promissory note in the amount of $200,000 with an individual.The holder is entitled, to convert the debenture, plus accrued interest, into shares of the Company’s common stock at the market value of the Company’s common stock at $0.03 per share.If not converted, the entire principal amount and all accrued interest shall be due to the holder on December 31, 2008.In connection with the convertible promissory note payable, the Company issued to the individual 1,500,000 warrants with an exercise price of $0.04 per share.The warrants are exercisable for a period of five years from date of issuance. The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $45,000.For the nine months ended September 30, 2007, the Company recorded $5,625 in financing expense related to the issuance of these warrants. Interest expense for the convertible notes payable for the nine months ended September 30, 2007 and 2006 was $91,541 and $40,574, respectively. F-10 NOTE 6 - CONVERTIBLE NOTESPAYABLE – RELATED PARTIES Convertible notes payable - related parties at September 30, 2007, consisted of convertible promissory notes that the Company executed with the Chief Executive Officer (“CEO”), the Vice President of Technical Services (“VPTS”), relatives of a former officer of the Company, a relative of the Chief Financial Officer, the President, a Software Developer who is also a relative of the Chief Technology Officer and the Office Manager. The terms of the convertible promissory notes state that principal is payable in full in immediately available funds of $1,000,000 or more through any sales or investment.With the exception of the notes issued to the CEO, all of the notes bear interest at a rate of prime, which was posted as 8.25% on March 31, 2007 by the Wall Street Journal print edition, plus 2%, prime plus 4%, a straight 8% per year or a straight 21.90% per year. The notes issued to the CEO bear interest equal to the CEO’s private banking account monthly lending rate ranging between 8.625% and 11.00%.In September 2006, the variable interest rate for the notes issued to the CEO was revised to a fixed rate of 8%, effective August 1, 2006.In April 2007, the convertible promissory notes were amended to change the interest calculation from simple to compound effective April 1, 2007.In August 2007, the maturity date of the convertible promissory notes was extended to December 31, 2007. Per the terms of the note extensions executed with the Office Manager, the Company shall pay principle payments of $1,000 per month, effective in November 2007, to the Office Manager. In the event the Company receives financing in excess of $2.5 million, the principle payments to the Office Manager shall increase to $5,000 per month.Also, in any month where the Company’s revenues exceed $250,000, the Company shall make a principle payment of $5,000 to the Office Manager for that month. Interest is payable at such time as the principal on the note is due.Each individual shall have the right to convert the outstanding principal amount, and all accrued interest thereon, into shares of the Company’s common stock, determined by dividing the amount of principal and interest outstanding by a conversion price of either $0.75 or $1.00, depending on the note. At September 30, 2007, accrued interest due for the convertible notes – related parties was $75,644 and is included in accrued expenses in the accompanying balance sheet. Interest expense for convertible notes payable – related parties for the nine months ended September 30, 2007 and 2006 was $29,896 and $34,211, respectively. NOTE 7 - NOTES PAYABLE In July 2006, the Company sold a total of six units to six individuals, with each unit consisting of a 12% promissory note payable in the amount of $25,000 and 250,000 shares of the Company’s common stock for a total of $150,000 and 1,500,000 shares of common stock.The principal shall be payable in full by January 10, 2007.Per the terms of the notes, if any of the notes are deemed unenforceable, then the remaining outstanding principal and accrued interest shall be convertible into shares of common stock of the Company at the sole option of the note holder, at a conversion price equal to $0.085 per share,in addition to any other remedies or enforcement actions that the note holder may take to enforce collection of the note.Six months of prepaid interest, for a total of $9,000, was due at closing, of which $6,750 was withheld by the escrow agent and $2,250 was paid directly to the note holder by the Company.The Company paid a placement agent fee of $15,000 and issued 150,000 shares of the Company’s common stock, in August 2006, relating to the promissory notes. In addition, the Company paid an escrow agent fee of $3,000 and a due diligence fee of $7,500 plus 50,000 shares of the Company’s common stock issued to the placement agent in July 2006 in connection with the promissory notes. All of the Company’s shares of common stock issued in relation to the promissory notes have Rule 144 piggyback registration rights. In January 2007, the Company extended the maturity date of five of the promissory notes, totaling $100,000, to March 10, 2007, inclusive of a ten day grace period. In connection with the extensions, the Company has agreed to increase the interest rate of the promissory notes to 20% per annum and the Company has issued to the note holders 100,000 shares of the Company’s common stock at $0.0435 per share for the month of February 2007.Additionally, the Company issued 10,000 shares of the Company’s common stock at $0.0435 per share to the placement agent for the month of February 2007. The note holders and the placement agent are entitled to the aforementioned issuances on a pro-rated basis for every month that the notes are extended.The Company paid $500 to the placement agent’s attorney for document review related to the extensions.The remaining promissory note in the amount of $50,000 was paid in full in February 2007.The Company issued to the note holders 100,000 shares of the Company’s common stock at $0.025 per share for the month of March 2007.Additionally, the Company issued 10,000 shares of the Company’s common stock at $0.025 per share to the placement agent for the month of March 2007.In March 2007, the Company partially repaid the five remaining notes in the amount of $50,000.In April 2007, the Company and the remaining note holders reached an informal agreement whereby the note holders have agreed to extend the notes on a month-to month basis.The Company issued to the note holders 50,000 shares of the Company’s common stock at $0.035 per share for the month of April 2007.Additionally, the Company issued 5,000 shares of the Company’s common stock at $0.035 per share to the placement agent for the month of April 2007. In May 2007, the Company repaid one of the remaining notes in the amount of $6,250.In May and June, 2007, the Company issued 50,000 shares at $0.03 per share and 43,750 shares at $0.022 per share of the Company’s common stock, respectively, to the remaining note holders as bonus extension shares.Additionally, the Company issued 5,000 shares at $0.03 per share and 4,375 shares at $0.022 per share, of the Company’s common stock, respectively, to the placement agent for the months of May and June, 2007. In July 2007, the Company repaid one of the remaining notes in the amount of $12,500. In August 2007, the Company repaid one of the remaining notes in the amount of $12,500. In July, August and September, 2007, the Company issued 31,250 shares valued at $0.029 per share, 31,250 shares valued at $0.03 per share and 18,750 shares valued at $0.026, respectively, of the Company’s common stock to the remaining note holders as bonus extension shares.Additionally, the Company issued 3,125 shares valued at $0.029 per share, 3,125 shares valued at $0.03 per share and 1,875 shares valued at $0.026, respectively, of the Company’s common stock to the placement agent for the months of July, August and September, 2007. In May, June and July, 2007, the Company issued 150,000 shares per month of the Company’s common stock valued at $0.03, $0.022 and $0.029 per share, respectively, to all of the original note holders as penalty shares per the terms of the notes.Additionally, the Company issued 10,000 shares per month of the Company’s common stock at $0.03, $0.022 and $0.029 per share, respectively, to the placement agent for the months of May, June and July, 2007 relating to the bonus shares. All of the Company’s shares of common stock issued in connection with the extensions and penalty have Rule 144 piggyback registration rights. The remaining balance of the notes at September 30, 2007 was $18,750. For the nine months ended September 30, 2007, the Company expensed $20,489 of financing expenses related to the issuance of the shares relating to the note extensions and penalties. In October, 2007, the Company issued 18,750 shares valued at $0.017 of the Company’s common stock to the remaining note holders as bonus extension shares.Additionally, the Company issued 1,875 shares valued at $0.017 of the Company’s common stock to the placement agent for the month of October, 2007. F-11 In January 2007, the Company executed a promissory note with an individual in the amount of $50,000. The note is non-interest bearing with principal due February 15, 2007. Upon repayment, the Company shall make an additional lender’s fee payment of $3,000 to the individual.In connection with the promissory note, the Company issued 30,000 restricted shares of common stock to the individual valued at $0.045 per share. In March 2007, the note was repaid in full along with the lender’s fee payment. For the nine months ended September 30, 2007, the Company expensed $1,350 of financing expenses in connection with to the issuance of the shares. In February 2007, the Company executed a promissory note with an unrelated individual in the amount of $50,000. The note bears interest at 18% per annum with principal due June 5, 2007. Upon repayment, the Company shall make an additional lender’s fee payment of $4,000 to the individual.In connection with the promissory note, the Company issued 100,000 restricted shares of common stock to two individuals at $0.04 per share and paid a legal fee of $500 to the lender’s attorney.In addition, the Company’s CEO executed a Personal Guaranty Agreement guarantying $25,000 of the promissory note in the event the Company defaults on the note.In May 2007, the Company issued 2,000,000 pledge shares, per the terms of the note, of the Company’s common stock valued at $0.024 per share.The pledge shares are being held by the note holder’s attorney. In July 2007, the note was extended to December 31, 2007. In connection with the extension, the Company issued 50,000 restricted shares of the Company’s common stock valued at $0.04 per share to the individual in July 2007.In July 2007, the Company assigned the pending proceeds from its inclusion in the New Jersey Technology Business Certificate program towards repayment of this note and the July 2007 note executed with the same individual (see Note 7 below). For the nine months ended September 30, 2007, the Company expensed $54,350 of financing expenses related to the issuance of the shares. In June 2007, the Company executed a promissory note with an unrelated individual in the amount of $50,000. The note bears interest at 9% per annum with principal due December 14, 2007.In connection with the promissory note, the Company issued to the individual 100,000 warrants with an exercise price of $0.05 per share.The warrants are exercisable for a period of five (5) years from date of issuance.The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $1,800.For the nine months ended September 30, 2007, the Company recorded $300 in financing expense related to the issuance of these warrants. F-12 In July 2007, the Company executed a promissory note with an unrelated individual in the amount of $100,000. The note bears interest at 18% per annum with principal due December 31, 2007.The Company has assigned the pending proceeds from its inclusion in the New Jersey Technology Business Certificate program towards repayment of this note and the February 2007 note executed with the same individual (see Note 7 above). The Company issued 2,000,000 shares of its common stock, issued in May 2007, to serve as collateral to the February 2007 note and this note.In connection with the promissory note, the Company issued 300,000 restricted shares of common stock to the individual valued at $0.04 per share. All of the Company’s shares of common stock issued in connection with the promissory note have Rule 144 piggyback registration rights. For the nine months ended September 30, 2007, the Company expensed $4,800 of financing expenses related to the issuance of the shares. Interest expense for notes payable for the nine months ended September 30, 2007 and 2006 was $23,155 and $7,422, respectively. NOTE 8 - NOTES PAYABLE – RELATED PARTIES Notes payable – related parties at September 30, 2007 consisted of the following: Nine notes payable with its CEO aggregating $626,000: · Three notes, aggregating $189,000, with interest at a per annum rate of 8%, effective August 1, 2006 have been extended to December 31, 2007. · Two notes, aggregating $160,000 with interest at a rate equal to 8% per annum were extended to December 31, 2007. · Two notes, in the amount of $5,000 and $150,000 were extended to December 31, 2007 and the interest rate was revised to a fixed rate of 8%, effective August 1, 2006. · One note in the amount of $100,000 bearing interest at a rate equal to 9% per annum with a maturity date of September 30, 2006 was extended to December 31, 2007. · The remaining note was executed in February 2007 in the amount of $22,000.The note bears interest at a rate equal to 8% per annum with principal due July 31, 2007.The note was extended to December 31, 2007. In connection with the $100,000 note and the $22,000 note, the Company issued warrants exercisable in the aggregate into 288,000 shares of the Company’s common stock at an exercise price of $0.05 per share for 88,000 warrants and $0.13 per share for 200,000 warrants.These warrants are exercisable for a period of five years from issuance.The fair value of the warrants issued using the Black-Scholes Option Pricing Model was $28,058.For the nine months ended September 30, 2007, the Company recorded $3,758 in notes payable discount related to the issuance of the February 2007 warrants. At September 30, 2007, the Company had executed four notes payable with its President due May 31, 2007 aggregating $25,000. Notes totaling $10,000 are non-interest bearing. Notes totaling $15,000 bear interest at a rate equal to 8% per annum. The notes were extended to December 31, 2007. Interest expense for notes payable - related parties for the nine months ended September 30, 2007 and 2006 was $39,103 and $31,040, respectively. NOTE 9 - ACCRUED EXPENSES Accrued expenses consisted of the following at September 30, 2007: Interest $ 543,497 Commitment fees 32,697 Professional fees 153,146 Other 320,352 Total accrued expenses $ 1,049,692 NOTE 10 - CONVERTIBLE SECURED NOTES PAYABLE Prior to the maturity date of both convertible secured promissory notes, the Company notified Cornell and Highgate that it is currently evaluating available maturity options regarding the convertible notes. Cornell and Highgate have agreed to extend the maturity date until the options afforded the company have been concluded.In August 2007, the Company was notified by Cornell of its legal name change to YA Global Investments, LP. F-13 Conversions to Common Stock For the nine months ended September 30, 2007, Cornell converted $407,500.00 of the April 27, 2005 debenture into 27,037,486 shares of the Company’s common stock, pursuant to the terms of the Securities Purchase Agreement. The conversion price ranged from $0.0096 to $0.034 per share. For the nine months ended September 30, 2007, Highgate converted $20,279.64 of the May 6, 2005 debenture into 590,460 shares of the Company’s common stock, pursuant to the terms of the Securities Purchase Agreement. The conversion price was $0.034 per share. Interest expense for convertible secured notes payable for the nine months ended September 30, 2007 and 2006 was $66,326 and $86,608, respectively. NOTE 11 - FINANCIAL INSTRUMENTS The secured convertible notes payable are hybrid instruments which contain an embedded derivative feature which would individually warrant separate accounting as a derivative instrument under SFAS 133. The embedded derivative feature has been bifurcated from the debt host contract, referred to as the "Compound Embedded Derivative Liability". The embedded derivative feature includes the conversion feature within the note and an early redemption option. The value of the embedded derivative liability was bifurcated from the debt host contract and recorded as a derivative liability, which resulted in a reduction of the initial carrying amount (as unamortized discount) of the notes. The unamortized discount is amortized to interest expense using the effective interest method over the life of the notes, or 12 months. The secured convertible debentures issued to Cornell and Highgate have been accounted for in accordance with SFAS 133 and EITF 00-19.The Company has identified the above instruments having derivatives that require evaluation and accounting under the relevant guidance applicable to financial derivatives.These compound embedded derivatives have been bifurcated from their respective host debt contracts and accounted for as derivative liabilities in accordance with EITF 00-19.When multiple derivatives exist within convertible notes, they have been bundled together as a single hybrid compound instrument in accordance with SFAS 133 Derivatives Implementation Group Implementation Issue No. B-15, “Embedded Derivatives: Separate Accounting for Multiple Derivative Features Embedded in a Single Hybrid Instrument”. The compound embedded derivatives within the secured convertible notes have been recorded at fair value at the date of issuance; and are marked-to-market each reporting period with changes in fair value recorded to the Company’s statement of operations as “Derivative instrument expense, net”.The Company has utilized a third party valuation consultant to fair value the compound embedded derivatives using a layered discounted probability-weighted cash flow approach. The fair value of the derivative liabilities are subject to the changes in the trading value of the Company’s common stock, as well as other factors.As a result, the Company’s financial statements may fluctuate from quarter-to-quarter based on factors, such as the price of the Company’s stock at the balance sheet date and the amount of shares converted by note holders. Consequently, the financial position and results of operations may vary from quarter-to-quarter based on conditions other than operating revenues and expenses. NOTE 12 - STOCKHOLDERS’ DEFICIENCY Issuance of Stock for Services In August 2005, the Company entered into a retainer agreement with an attorney, whereas the attorney will act as in house counsel for the Company with respect to all general corporate matters.The agreement is at will and requires a payment of 10,000 shares of common stock, valued at $0.90 per share, due upon execution.The certificate for the 10,000 shares of common stock was issued in October 2005.Commencing on September 1, 2005, the fee structure also includes a monthly cash fee of $1,000 and the monthly issuance of 2,500 shares of common stock, valued at market.For the nine months ended September 30, 2007, the Company issued 22,500 shares of common stock, valued at $659, all of which has been expensed as legal fees, related to the agreement. In February 2006, the Company executed an agreement with an individual advisor whereby the advisor shall serve as a member of the Company’s Advisory Board and provide consulting, guidance and advice to the Company.The advisor shall also assist the Company in obtaining revenues and financing.As compensation for the advisory services, the advisor received 350,000 shares of the Company’s common stock valued at $0.18 per share.The shares are restricted and have piggyback registration rights upon the next registration statement filed by the Company.The advisor also received warrants to purchase 240,000 shares of the Company’s common stock at an exercise price of $0.30 per share with a term of six months from the effective date for 120,000 shares and twelve months from the effective date for 120,000 shares. The fair value of all the warrants issued using the Black-Scholes Option Pricing Model was $63,096.The advisor shall also receive a quarterly payment of $5,000 effective June 2006, a 10% commission on gross revenues for introduced customers and commission on introduced financing as follows: F-14 Gross Proceeds Cash Commission Equity Commission $500,000 to $ 999,999 $25,000 200,000 shares $1,000,000 to $1,999,999 $50,000 400,000 shares $2,000,000 to $2,999,999 $100,000 800,000 shares $3,000,000 to $3,499,999 $150,000 1,000,000 shares $3,500,000 to $3,999,999 $175,000 1,200,000 shares $4,000,000 and up $200,000 1,600,000 shares The term of the agreement is perpetual with thirty day written termination rights retained by both the Company and the advisor.In February 2007, the Company executed two amendments to the agreement. The first amendment authorizes the Company to compensate the advisor 333,333 shares of the Company’s common stock, in lieu of cash, at $0.045 per share for all compensation owed to the advisor as of the date of the amendment. The shares are restricted and have piggy back registration rights upon the next registration statement filed by the Company. In connection with the amendment, the Company issued to the advisor an aggregate of 50,000 two year warrants to purchase shares of the Company’s common stock at an exercise price of $0.10 per share. Per the terms of the second amendment, the Company issued 100,000 restricted shares of the Company’s common stock at $0.045 per share in consideration for services rendered to date. In August 2007, the Company terminated the agreement and compensated the advisor via the issuance of 510,095 shares of the Company’s restricted common stock, in lieu of cash, valued at $0.021 per share for the compensation owed to the advisor as of the date of termination. For the nine months ended September 30, 2007, the Company expensed $19,500 of financing expenses related to the issuance of the shares. In February 2006, the Company executed an agreement with a firm to provide business development services to expand the Company’s sales and marketing efforts primarily in South America and Mexico.As compensation for the services, the firm shall receive a fee of $10,000 per month beginning on February 15, 2006.For the initial four months of the agreement, the fee will be in the form of the Company’s common stock.For the second four months of the agreement, the fee shall be paid as $5,000 cash and $5,000 in the Company’s common stock.The stock price will be calculated based upon the ten days average bid price, prior to the 15th of each month, with the lowest bid price no lower than $0.25 per share.The shares are restricted and have piggyback registration rights upon the next registration statement filed by the Company.There shall be no fee for the last four months of the agreement’s first year.The firm shall also receive a commission of 10% of the net sales from introduced customers.The term of the agreement is perpetual with thirty day written termination rights retained by both the Company and the firm.In March 2006, the agreement was amended to expand the territory outside of South America and Mexico on a case by case basis with written approval required by both the Company and the firm. In May 2007, the firm exercised its right to terminate the agreement. In April 2006, the Company entered into a consulting agreement with an advisory firm, to provide review and advice concerning the technical design of existing and planned products or services, business development, sales assistance, financing advice, consulting services, market development and public relations, advising on issues regarding corporate structure, stock option plans and introducing the Company to potential investors.The term of this agreement was one year, ending March 31, 2007.The agreement calls for compensation in the amount of 350,000 shares of the Company’s common stock valued at $0.19 per share. In January 2007, the Company executed a consulting agreement with an investor relations firm whereby the firm shall provide public and investor relations services to the Company.As consideration for the services, the firm shall receive 250,000 shares of the Company’s common stock, at $0.055 per share. The shares shall be restricted and have piggyback registration rights upon the next registration statement filed by the Company.The term of the agreement is for ninety days and it can be renewed by the mutual consent of the Company and the firm.For the nine months ended September 30, 2007, the Company expensed $13,750 of consulting expenses related to this agreement. F-15 In February 2007, the Company issued 62,500 shares of its restricted common stock at $0.04 per share to a trade vendor as partial remuneration, in the amount of $2,500, of the Company’s open indebtedness to the vendor. In March 2007, the Company issued 45,810 shares of its restricted common stock at $0.0247 per share to a trade vendor as remuneration, in the amount of $1,132, of the Company’s open indebtedness to the vendor. In April 2007, the Company executed a consulting agreement with an investor relations firm to provide public and investor relations services to the Company.As compensation for the services, the firm shall receive a monthly retainer in the amount of $5,500. The firm also received 50,000 shares of the Company’s common stock, valued at $0.019 per share.The shares are restricted and have piggyback registration rights upon the next registration statement filed by the Company.The term of the agreement is for three months and can be renewed provided the Company and the firm both agree in writing.In August 2007, the Company terminated the agreement. For the nine months ended September 30, 2007, the Company expensed $950 of consulting expenses related to this agreement. In July 2007, the Company appointed a new Chairman of its Advisory Board and added three new members. As compensation for serving on the Advisory Board, each of the six members received 50,000 restricted shares and the Chairman received 100,000 restricted shares of the Company’s common stock, valued at $0.038 per share. For the nine months ended September 30, 2007, the Company expensed $15,200 of consulting expenses related to the stock issuance. Issuance of Stock for Financing In December 2006, in accordance with a letter of understanding executed with an investment firm, the Company issued 100,000 restricted shares of its common stock valued at $0.05 per share to the firm and 100,000 restricted shares were issued in January 2007 at $0.045 per share (see Note 14).For the nine months ended September 30, 2007, the Company expensed $5,000 of financing expenses related to the issuance of the shares. In January 2007, in accordance with a term sheet executed with an investment firm, the Company issued 100,000 shares of common stock, valued at $0.045 per share, to the investment firm as additional consideration for services rendered (see Note 14).The shares have Rule 144 piggyback registration rights.For the nine months ended September 30, 2007, the Company expensed $4,500 of financing expenses related to the issuance of the shares. Issuance of Warrants for Services In January 2007, in accordance with a consulting agreement executed with a sales consultant, the consultant received warrants to purchase 150,000 shares of the Company’s common stock at an exercise price of $0.10 per share with a term of two years from the effective date.For the nine months ended September 30, 2007, the Company recorded $6,375 of consulting expense related to the warrants (see Note 14). In February 2007, in accordance with an amendment to the advisory board agreement executed with an advisor, the advisor received warrants to purchase 50,000 shares of the Company’s common stock at an exercise price of $0.10 per share with a term of two years from the effective date.For the nine months ended September 30, 2007, the Company recorded $1,560 of consulting expense related to the warrants (see Note 12 above). F-16 In May 2007, in accordance with a consulting agreement executed with an individual software developer, the developer received warrants to purchase 19,500 shares of the Company’s common stock at an exercise price of $0.025 per share for 3,000 shares, $0.035 per share for 3,000 shares, $0.045 for 6,000 shares, $0.05 for 3,000 shares and $0.08 per share for 4,500 shares, with a term of two years from the effective date.For the nine months ended September 30, 2007, the Company recorded $482 of consulting expense related to the warrants (see Note 14). Issuance of Options for Employment Services In January 2007, the Company issued stock options to purchase 643,079 shares of common stock to ten employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. The option shares are exercisable at $0.05 per share and expire in January 2017.The shares vest after a one year period. In February 2007, the Company issued stock options to purchase 1,158,890 shares of common stock to nine employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. Options totaling 558,120 shares are exercisable at $0.045 per share and options totaling 600,770 shares are exercisable at $0.05 per share.All of the options expire in February 2017.The shares vest after a one year period. In March 2007, the Company issued stock options to purchase 1,704,231 shares of common stock to eleven employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. Options totaling 785,255 shares are exercisable at $0.024 per share and options totaling 918,976 shares are exercisable at $0.0375 per share. All of the options expire in March 2017.The shares vest after a one year period. In April 2007, the Company issued stock options to purchase 1,551,842 shares of common stock to eleven employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. The option shares are exercisable at $0.023 per share and expire in April 2017.The shares vest after a one year period. In April 2007, the Company issued stock options to purchase 100,000 shares of common stock to one employee.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. The option shares are exercisable at $0.50 per share and expire in April 2017.The shares vest annually over a three year period. In May 2007, the Company issued stock options to purchase 1,648,081 shares of common stock to twelve employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. The options are exercisable at $0.02 per share and expire in May 2017.The shares vest after a one year period. In June 2007, the Company issued stock options to purchase 4,465,759 shares of common stock to twelve employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. Options totaling 2,597,435 shares are exercisable at $0.015 per share and options totaling 1,868,324 shares are exercisable at $0.017 per share. All of the options expire in June 2017.The shares vest after a one year period. In July 2007, the Company issued stock options to purchase 779,234 shares of common stock to twelve employees.The options were issued in accordance with the Company’s 2004 Equity Incentive Plan. The options are exercisable at $0.05 per share and expire in July 2017.The shares vest after a one year period. Sale of Shares of Common Stock In January 2007, the Company sold to two individuals certain units which contained common stock and warrants. The Company issued 104,167 shares of its common stock at $0.048 per share and 20,833 warrants with an exercise price of $0.096 per share, and 421,053 shares of its common stock at $0.0475 per share and 84,211 warrants with an exercise price of $0.095 per share, respectively, all of which are exercisable for a period of two years from date of issuance. In February 2007, the Company sold to an individual 20,000 shares of common stock, at $0.05 per share. In March 2007, the Company sold to two individuals certain units which contained common stock and warrants. The Company issued 384,615 shares of common stock at $0.0325 per share and 76,923 warrants with an exercise price of $0.065 per share all of which are exercisable for a period of two years from the date of issuance. In March 2007, the Company sold to five individuals 615,042 shares of common stock, at $0.0247 per share. In May 2007, the Company sold to an individual certain units which contained common stock and warrants. The Company issued 166,667 shares of common stock at $0.03 per share and 200,000 warrants with an exercise price of $0.06 per share all of which are exercisable for a period of two years from the date of issuance. In June 2007, the Company sold to three individuals certain units which contained common stock and warrants. The Company issued 526,316 shares of its common stock at $0.019 per share and 35,294 shares of its common stock at $0.017 per share. In connection with the issuance of these shares, the Company issued 631,579 warrants with an exercise price of $0.038 per share and 42,352 warrants with an exercise price of $0.034, all of which are exercisable for a period of two years from the date of issuance. In July 2007, the Company sold to two individuals 31,250 shares of common stock, at $0.04 per share. F-17 Warrants At September 30, 2007, the Company issued warrants related to its convertible notes payable.The warrants entitle the note holders to purchase the Company’s common stock at: 66,667 warrants with an exercise price of $0.55 per share, 400,000 warrants with an exercise price of $0.25 per share, 45,000 warrants with an exercise price of $0.20 per share, 562,500 warrants with an exercise price of $0.16 per share,571,429 warrants with an exercise price of $0.07 per share,4,460,000 warrants with an exercise price of $0.04 per share and 1,200,000 warrants with an exercise price of $0.03 per share. 3,838,096 warrants have a two year exercise term, 1,005,000 warrants have a three year exercise term and 2,462,500 warrants have a five year exercise term. At September 30, 2007, the Company issued warrants related to its convertible notes payable – related parties.The warrants entitle the note holders to purchase the Company’s common stock at $1.00 per share and have an exercise term of ten years.At June 30, 2007, 31,000 warrants will expire in the year 2013, 16,500 warrants expire in the year 2014, 21,700 warrants in the year 2015 and 11,300 warrants in the year 2016. At September 30, 2007, the Company issued warrants related to its notes payable.The warrants entitle the note holder to purchase the Company’s common stock at $0.05 per share for 100,000 warrants with an exercise term of five years. At September 30, 2007, the Company issued warrants related to its notes payable
